Citation Nr: 1534476	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  11-32 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for an adjustment disorder with mixed anxiety and depression.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney-at-Law


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran had active service from March 1968 to March 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In an April 2013 rating, the RO increased the initial evaluation to 50 percent for the service-connected adjustment disorder with mixed anxiety and depression, effective the date of the claim.  Because the maximum benefit was not granted, the issue of entitlement to a higher evaluation remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board remanded the appeal in November 2013 and September 2014.  The Board is satisfied that the orders in these remands have been substantially complied with, such that appellate disposition is now appropriate.

The issue of entitlement to benefits under 38 U.S.C. § 1805 as a child born with spina bifida has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's service-connected psychiatric disability has manifested by anxiety with panic attacks weekly, depression, irritability, sleep disturbances, diminished appetite, some social tolerance issues, and intermittent work issues.

2.  Although the Veteran has met the threshold schedular requirements for consideration of a TDIU, his service-connected disabilities have not been shown to prevent him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent for an adjustment disorder with mixed anxiety and depression have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9440 (2014).

2.  The criteria for the assignment of a TDIU rating have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 7104 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case and no prejudice has been alleged.  

Nevertheless, the Board notes that VA has fully complied with the notice provisions of 38 U.S.C.A. § 5103(a). The RO provided the appellant pre-adjudication notice by a letter dated in May 2011.  He was advised of how to substantiate a TDIU in an October 2014 letter, and the matter was readjudicated.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained the Veteran's service and VA records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, and obtained medical opinions and necessary to decide the claims.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  As the examination reports ultimately provide sufficient information such that the Board can render an informed determination, they are adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.	Adjustment Disorder with Mixed Anxiety and Depression 

The Board notes that effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the DSM -IV and replaced them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015) (emphasis added).  The RO certified the Veteran's appeal to the Board in June 2013 and as such, this claim is governed by DSM-IV.  Therefore, while the Board acknowledges that the DSM-5 represents the most up-to-date clinical diagnostic guidelines, due process requires that the Veteran's claim be considered using the DSM-IV criteria.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).

A request for an increased rating must be viewed in light of the entire relevant medical history.  See 38 C.F.R. § 4.1 (2014); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, where entitlement to compensation has already been established and increase in the disability rating is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Codes 9440 (2014).  Diagnostic Code 9440 provides for evaluation of chronic adjustment disorder under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  The pertinent provisions of 38 C.F.R. § 4.130 concerning the rating of psychiatric disabilities read in pertinent part as follows:

100 percent: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

70 percent: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

50 percent: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

30 percent: Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9440 (2014).

It is noted that the "such symptoms as" language of the diagnostic code listed above means 'for example' and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples need not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].
GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (2014) [incorporating by reference the VA's adoption of the DSM-IV for rating purposes].

A March 2011 VA clinical note reflects a chief complaint of anxiety and always being on edge.  The Veteran related symptoms of excessive worry about the likelihood of another heart attack, feeling restless, easy fatigue, irritability, muscle tension and sleep disturbance.  He had occasional depressed mood, but the dominant feeling was anxiety.  He denied manic symptoms.  He had no prior psychiatric treatment.  There was no history of suicidal acts, self-harm, violence, assault, or legal problems.  He was married and had 3 children.  He was employed full-time as a parts inspector.  Mental status examination showed he was alert and attentive, oriented times 3, cooperative and reasonable and had appropriate grooming.  Speech was normal, as was language.  Affect was anxious and congruent with his mood.  There was no perceptual disturbance.  Thought process and association were normal and coherent.  There was no unusual thought content.  The Veteran had no suicidal or violent ideation.  Insight and judgment were good.  The Veteran complained of some short term memory loss, but none was formally assessed.  He had mild to moderate depressive symptoms.  A GAF of 55 was noted, and general anxiety disorder was assessed.

VA clinical records following the March 2011 examination reflect complaints of a depressed mood.  In April 2011, the Veteran was prescribed medication for his symptoms, including sleep disturbance.  Dress and grooming were appropriate, and he was cooperative.  Speech was normal.  He was oriented times 3, and memory was intact.  There was no suicidal or homicidal ideation, psychosis or hallucination.  June and August 2011 VA mental health progress notes reflect complaints of insomnia, with a GAF of 60.  

In September 2011, mental status reflected a sad, flat affect, with a sad mood, without suicidal/homicidal ideation or psychosis.  In October 2011, the Veteran's affect was characterized as "miserable," with a sad mood and diminished appetite.  No suicidal/homicidal ideation was noted and there was no psychosis, or hallucination.

A February 2012 VA mental health progress note documents a complaint of depression.  He was alert and oriented, hygiene was normal.  His affect was sullen and sad.  Conversation  was linear, and his mood was depressed.  Insight was fair.  Appetite was poor.  Sleep was poor, both initial and latent.  He denied suicidal or homicidal ideations, psychosis or thought disorder/preoccupations.  

On VA examination in March 2012, the Veteran endorsed moderate symptoms of depression.  He also expressed having depressed mood, discouragement about the future related to health, worry about future health, preoccupation of failure, decreased pleasure in activities, feelings of guilt, self-disappointment and self-blame, difficulty with decisions and concerns about his appearance.  He had difficulty with motivation, and sleep disturbance, with early awakening.  He had fatigue and fleeting passive suicidal ideations, but denied current suicidal ideation or active suicidal ideation.  He had regular anxiety with panic attacks at least weekly, triggered by thoughts about his health.  He also was distressed about retirement, which was still 2 to 3 years away.  A GAF of 55 was indicated, and the examiner specifically found "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  Although the Veteran had a comorbid psychiatric disability at the time, it was not possible to differentiate between them.  In relation to the diagnosis, the examiner documented symptoms of depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  The Veteran was capable of managing his financial affairs.

An April 2012 mental health note documents continued complaints of depression, but that the Veteran was doing better.  Mental status examination was overall normal, with mood noted as improved.  

An October 2012 psychiatric report documents continued complaints of depression and anxiety.  He remained employed and was considering retirement, but was concerned about being close to a hospital.  He reported poor sleep, and decreased energy.  He denied decreased concentration and change in appetite.  He continued to enjoy hunting and fishing.  His mood was a "little down."  He denied suicidal or homicidal thoughts.  He avoided crowds.  Mental status examination was normal, overall, with a depressed mood noted as "a little down."  VA records historically document similar complaints of depression and anxiety.  

Of record is a September 2013 letter from a Vocational Consultant.  The letter reflects the history of psychiatric disability, with symptoms of depression, anxiety, sleep issues, social tolerance issues and intermittent work issues.  The letter explains that the Veteran was able to maintain his employment due to accommodations for his behavior, which included outbursts and inappropriate behavior.  The Veteran was then planning to retire, as a resolution to conflict with his employer.  The consultant concluded that if the Veteran was not a long-term employee of a company that had made accommodations for his behavior, he would not be capable of sustaining competitive employment due to his service-connected psychiatric disability.

In December 2013, the Veteran was examined again.  In terms of occupational and social impairment, the examiner found impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactory, with normal routine behavior, self-care and conversation.  In terms of symptoms, depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood and difficulty in adapting to stressful circumstances, were noted.  

In December 2014, the Veteran was examined again.  In terms of occupational impairment, the examiner summarized occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily,
with normal routine behavior, self-care and conversation.  The Veteran remained married and reported a good relationship with his wife, besides his mood.  He was active and involved in his children's and grandchildren's lives.  He denied having any friends, but reported pleasure in his activities and denied anhedonia.  He had retired after 33.5 years of work, 2 years early, due to "too much arguing and yelling."  He explained that his supervisors had tolerated him due to his long duration at the company.  He related having a hard time relating to people and getting easily agitated by them.  He denied missing any work due to mental health problems, and stated that he was a productive employee.

Mental status examination showed that the Veteran was oriented and appropriately dressed and groomed.  There was no abnormal psychomotor behavior observed and he made consistent eye contact.  Language and speech were within normal limits.  Thought content was logical and within normal limits and the Veteran was future-oriented.  Affect was appropriate and mood was anxious and irritable.  The Veteran denied any current suicidal and homicidal thoughts and denied any self-directed violence since his last exam in in December 2013.  There were no hallucinations or delusional ideation.  He was competent.  

In an April 2015 addendum, the examiner explained that in terms of occupational functioning, the Veteran is likely to be mildly to moderately impaired in a work environment that required frequent interactions with customers, peers and supervisors.  The examiner noted that the Veteran worked for more than 30 years and was reported as a productive and effective employee, except for his verbal outbursts that occurred "every so often."  The Veteran related that he felt pervasively anxious, punctuated with periods of irritability and anger, as well as sadness.  Despite the Veteran's mental health symptoms, he was able to secure gainful employment for more than three decades with good productivity.  A GAF of 55 was assigned, with the examiner noting that this indicated moderate symptoms, including moderate difficulty in social functioning, and mild to moderate difficulty in occupational functioning.  

With regard to whether the Veteran is entitled to a disability rating in excess of 50 percent, the Board finds the preponderance of the evidence to be against such.  In this regard, the Board notes that the Court of Appeals for the Federal Circuit (Federal Circuit) held in Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013) that "in the context of a 70 percent rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Throughout the appeal, the Veteran's service-connected psychiatric disability has manifested by anxiety with panic attacks weekly, depression, irritability, sleep disturbances, diminished appetite, some social tolerance issues, and intermittent work issues.  However, the evidence does not show that the Veteran has occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood to warrant a 70 percent disability rating.  

Although the Veteran's service-connected psychiatric disability has manifested by near-continuous anxiety and depression, the evidence does not show that either condition affects his ability to function independently, appropriately, and effectively.  To the contrary, the Veteran maintained his social and occupational functioning throughout his 33 year career with one company and marriage to his wife.  He consistently denied taking time off from work due to his condition and self-reported as a productive employee. 

To the extent that the record demonstrates impaired impulse control, in that the Veteran indicated some occasions at work when he would yell or argue with others, the Veteran has never exhibited any instances of violence nor had legal trouble, such as would be expected with sustained impaired impulse control.  

Additionally, although the Board acknowledges that the Veteran has difficulty in establishing effective work and social relationships, such is recognized by the currently assigned 50 percent rating.  The evidence of record does not indicate an inability to establish and maintain effective relationships.  Throughout the course of this claim, the Veteran has remained married and has had effective relationships with his spouse, children and grandchildren.  While there is some interpersonal difficulty noted in the record, there is no evidence that the Veteran is wholly unable to maintain his relationships as contemplated by the higher criteria.  

The Board acknowledges the September 2013 letter from the Vocational Consultant, which would seem to indicate an inability to establish and maintain effective relationships, if not total social impairment.  However, the Board places greater weight on the VA opinions and clinical documents of record.  The VA examinations were conducted based upon a review of the record, including the clinical evidence pertinent to the matter at hand.  In concluding as such, the Board acknowledges that VA may not disregard a favorable medical opinion solely on the rationale it was based on a history given by the Veteran.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  However, the September 2013 letter is substantially outweighed by the VA examinations and clinical records, which indicate difficulty in establishing and maintaining effective relationships, but not an inability to make those relationships.  

Furthermore, there are no other factors which would lead the Board to conclude that a 70 percent disability rating is warranted.  For the relevant period, he had no deficiencies in family relations, judgment or thinking.  There is a single notation of suicidal thoughts, but those were denied and contraindicated on every other occasion.  Speech has been normal, as has personal appearance and hygiene.  In all, the Veteran's level of functioning has been greater than that contemplated by the 70 percent rating category.  In short, the Veteran's anxiety with panic attacks weekly, depression, irritability, sleep disturbances, diminished appetite, some social tolerance issues, and intermittent work issues do not rise to the level of impairment contemplated by the higher rating category of 70 percent, which considers much more serious symptoms that interfere with employment and social functioning.

The Board has also determined that a 100 percent rating is not warranted.  Although the Board accepts that the Veteran's adjustment disorder has significant effects on his functioning, the lay and medical evidence of record does not demonstrate both total occupational and social impairment.  The evidence does not demonstrate gross impairment in thought process or communication, persistent delusions or hallucinations, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of personal hygiene), disorientation to time or place, or memory loss for names of close relative or own name or other symptoms on a par with the level of severity exemplified in these manifestations.  Rather, the Veteran has repeatedly been found to be oriented, maintains normal hygiene, and has not endorsed suicidal or homicidal ideation, except for suicidal ideation on one occasion.  As such, the Board finds that the record as a whole does not support the existence of symptoms such that there is impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood to support a 100 percent evaluation for adjustment disorder with anxiety and depression symptoms.

The Board also observes that the Veteran has been assigned GAF scores which indicate moderate impairment.  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter, supra.  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue. The GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). Given the actual psychiatric symptoms shown in this case, the Board finds that level of overall psychiatric impairment shown to be consistent with a 50 percent rating.

The Veteran has submitted no evidence showing that his adjustment disorder has markedly interfered with his employment status beyond that interference contemplated by the assigned evaluation.  There is also no indication that this disability has necessitated any periods of hospitalization during the pendency of this appeal.  Based on a review of the entire evidence of record, the Board finds that the disability picture presented by the Veteran's service-connected adjustment disorder, including social and occupational impairment, is appropriately contemplated by the Rating Schedule, and referral for extraschedular is not warranted.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014) (Fed. Cir. 2014).  In this case, the Veteran is also assigned a 30 percent disability evaluation for coronary artery disease.  The Veteran has at no point during the current appeal indicated that his service-connected adjustment disorder results in further disability when looked at in combination with this other service-connected disability.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's psychiatric disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

III.	TDIU

A total disability rating based upon individual unemployability due to service-connected disabilities is assigned when service-connected disabilities result in such impairment of mind or body that the average person would be precluded from following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 (2014).

If there is only one service-connected disability, it must be rated at 60 percent or more.  If there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent. 38 C.F.R. § 4.16(a).  A claim for a total compensation rating based upon individual unemployability, "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  Importantly, the question of whether a service-connected disability or disabilities render a veteran unemployable is a legal determination for adjudicators to make rather than a medical question to be answered by health care professionals.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extra-schedular consideration.  

Service connection is currently in effect for coronary artery disease with a 30 percent disability evaluation, and adjustment disorder with mixed anxiety and depression, with a 50 percent evaluation, as outlined above.   His combined evaluation for purposes of compensation is 70 percent since May 15, 2012.  

Having met the objective, schedular criteria, the remaining question is whether the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

Entitlement to a TDIU is not established.  A review of the record does not indicate any interference with employment caused by coronary artery disease.  The Veteran asserts that his service-connected psychiatric disability precludes the obtainment of substantially gainful employment.  As outlined above, the Board acknowledges the opinion of the September 2013 Vocational Counselor, and that the Veteran reportedly retired due to problems with his mood.  However, the Veteran was able to maintain gainful employment until he retired in 2014, despite his psychiatric symptoms.  Moreover, the repeated VA examinations have not shown symptoms that would preclude substantially gainful employment, and the Board considers this to be the most probative evidence on point.  Thus, although the Veteran meets the schedular requirements for consideration of a TDIU, it has not been shown to at least equipoise that service-connected disabilities preclude substantially gainful employment.  The claim must be denied.  Gilbert, supra.  


	
ORDER

Entitlement to an initial rating in excess of 50 percent for an adjustment disorder with mixed anxiety and depression is denied.

Entitlement to a TDIU is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


